Exhibit 99.1 [Graphic Omitted] NASDAQ: WASH Contact:Elizabeth B. Eckel Senior Vice President, Marketing Telephone:(401) 348-1309 E-mail:ebeckel@washtrust.com Date:October 27, 2010 FOR IMMEDIATE RELEASE Washington Trust Announces Third Quarter 2010 Earnings Net Income Up 30% from Third Quarter 2009 Westerly, Rhode Island…Washington Trust Bancorp, Inc. (NASDAQ Global SelectÒ; symbol: WASH), parent company of The Washington Trust Company, today announced third quarter 2010 net income of $6.4million, or 39cents per diluted share.This compared to second quarter 2010 net income of $5.3million, or 33 cents per diluted share, and third quarter 2009 net income of $4.9million, or 31cents per diluted share. Selected third quarter 2010 developments: · Net interest margin continued to show improvement and amounted to 3.01% for the third quarter of 2010, an increase of 15basis points from the second quarter. · Due to strong residential mortgage refinancing activity, net gains on loan sales and commissions on loans originated for others for the third quarter of 2010 increased by $693thousand from the second quarter. · Total loans increased by $39million, or 2%, in the third quarter of 2010, with commercial loan growth of $30million. · Deposits grew by $107million, or 5.5%, in the third quarter of 2010, with increases in all categories. · A balance sheet deleveraging transaction was consummated in the third quarter of 2010, which consisted of the sale of $63million in mortgage-backed securities and prepayment of $65million in Federal Home Loan Bank of Boston (“FHLBB”) advances. · Certain asset quality indicators, such as nonperforming assets and loan delinquencies, continue to show improvement. “Washington Trust posted very good third quarter performance, despite challenging economic conditions,” stated Joseph J. MarcAurele, Washington Trust Chairman, President and Chief Executive Officer.“We had good deposit growth, continued improvement in the net interest margin and strong mortgage banking results.” M O R E- Washington Trust Page Two, October 27, 2010 Net Interest Income Net interest income totaled $20.1million for the third quarter of 2010, up by $1.3million, or 7%, from the second quarter of 2010 and up by $3.4million, or 20%, from the third quarter a year ago. The net interest margin increased from 2.86% for the second quarter to 3.01% for the third quarter of 2010, reflecting a 16basis point decline in the cost of interest-bearing deposits.The net interest margin increased by 50basis points compared to the third quarter of 2009, with a 70basis point decline in cost of interest-bearing liabilities. Noninterest Income Noninterest income totaled $13.4million in the third quarter of 2010, up by $2.3million, or 20%, from the second quarter of 2010 and up by $2.4million, or 22%, from the third quarter a year ago. Wealth management revenues for the third quarter of 2010 were down by $278thousand, or 4%, from the second quarter of 2010 and up by $436thousand, or 7%, from the third quarter of last year.Included in second quarter 2010 amounts were seasonal tax preparation fee revenues of $327thousand.Assets under administration totaled $3.9billion at September30, 2010, up by $234million, or 6%, from June30, 2010 reflecting increased market value, net of income of $253million and net client cash outflows of $19million.Assets under administration were up by $123million from December31, 2009. Merchant processing fees for the three months ended September30, 2010 increased by $644thousand and $431thousand, respectively, from the second quarter of 2010 and the third quarter of 2009 primarily due to increases in the volume of transactions processed for existing and new customers.See discussion on the corresponding increase in merchant processing costs under the caption “Noninterest Expenses.” Net gains on loan sales and commissions on loans originated for others amounted to $1.0million for the third quarter of 2010, compared to $318thousand in the second quarter of 2010 and $591thousand in the third quarter a year earlier.The increase in this revenue source was due to higher levels of residential mortgage refinancing in response to declines in mortgage interest rates. Also included in noninterest income were net realized gains on securities of $737thousand in the third quarter of 2010.There were no other-than-temporary impairment losses on investment securities recognized in the third quarter of 2010, compared to $354thousand in the second quarter of 2010 and $467thousand in the third quarter a year earlier. M O R E- Washington Trust Page Three, October 27, 2010 Noninterest Expenses Noninterest expenses amounted to $22.9million for the third quarter of 2010, up by $1.9million from the second quarter 2010 and up by $3.7million from the third quarter a year ago.Third quarter 2010 noninterest expenses included $752thousand of debt prepayment penalty charges and $300thousand for Washington Trust’s annual contribution to its charitable foundation.There were no debt prepayment penalties included in the second quarter of 2010 or the third quarter of 2009 and Washington Trust made its 2009 annual charitable contribution in the fourth quarter of that year.Higher commissions and incentives also contributed to the increase in noninterest expenses compared to the third quarter of 2009. Merchant processing costs for the three months ended September30, 2010 increased by $549thousand and $393thousand, respectively, from the second quarter of 2010 and the third quarter of 2009 primarily due to increases in the volume of transactions processed for existing and new customers.See discussion on the corresponding increase in merchant processing fees under the caption “Noninterest Income”. Income tax expense amounted to $2.8million for the third quarter of 2010 and is based on an estimated annual effective tax rate of 29.8%. Asset Quality Certainasset quality indicators continue to show improvement in the third quarter of 2010.Nonperforming assets (nonaccrual loans, nonaccrual investment securities and property acquired through foreclosure or repossession) amounted to $23.0million, or 0.79% of total assets, at September30, 2010, down from $25.9million, or 0.89% of total assets, at June30, 2010.Nonaccrual loans totaled $19.6million at September30, 2010, down by $3.2million in the third quarter, largely due to a net decrease of $2.4million in nonaccrual commercial loans. At September30, 2010, total past due loans amounted to $24.9million, or 1.24% of total loans, down by $3.8million in the third quarter of 2010.This decline included a $2.8million decrease in residential mortgage and consumer loan delinquencies and a $1.0million decrease in commercial loan delinquencies in the third quarter of 2010. We believe that overall credit quality continues to be affected by weaknesses in national and regional - M O R E - Washington Trust Page Four, October 27, 2010 economic conditions.These conditions, including high unemployment levels, may continue for the next few quarters. Loans classified as troubled debt restructurings totaled $20.5million at September30, 2010, up by $7.2million in the third quarter of 2010.The September30, 2010 balance includes $18.0million of loans in accruing status based on management’s assessment of the collectibility of the loan and the borrower’s ability to meet the restructured terms.The increase in troubled debt restructured loans in the third quarter of 2010 included a $5.8million accruing commercial mortgage loan relationship.This loan restructuring included a modification in certain payment terms and a reduction in the stated interest rate for a portion of the loan. The loan loss provision charged to earnings amounted to $1.5million for the third quarter of 2010, unchanged from the second quarter 2010 level and down by $300thousand compared to the third quarter of 2009.Net charge-offs amounted to $1.3million in the third quarter of 2010, as compared to net charge-offs of $1.2million in the second quarter of 2010 and $1.4million in the third quarter of 2009. The allowance for loan losses was $28.2million, or 1.40% of total loans, at September30, 2010, compared to $28.0million, or 1.42% of total loans, at June30, 2010.The allowance for loan losses was $27.4million, or 1.43% of total loans, at December31, 2009.Management will continue to assess the adequacy of the allowance for loan losses in accordance with its established policies. Loans Total loans grew by $39million, or 2%, in the third quarter of 2010 and by $91million, or 5%, since December31, 2009.We continue to experience good demand for commercial loan activity.Commercial loans, excluding commercial real estate, rose by $22million, or 5%, in the third quarter of 2010 and $49million, or 12%, since December31, 2009.The residential mortgage portfolio grew by $11million, or 2%, in the third quarter of 2010 and by $28million, or 5%, since the end of 2009.Consumer loan balances declined slightly in 2010. Investment Securities The investment securities portfolio amounted to $577million at September30, 2010, down by $99million from the balance at June30, 2010 and down by $114million from the balance at December31, 2009.A balance sheet deleveraging transaction was consummated in the third quarter of 2010, which consisted of the sale of $63million in mortgage-backed securities and prepayment of $65million in FHLBB advances.The decline in securities also reflected maturities and pay-downs on mortgage-backed securities. - M O R E - Washington Trust Page Five, October 27, 2010 Deposits and Borrowings Deposits were up by $107million, or 5.5%, from the balance at June30, 2010 and by $134 million, or 7%, from the balance at December31, 2009.Excluding out-of-market brokered certificates of deposit, in-market deposits grew by $132million, or 7%, in the third quarter of 2010 and by $158 million, or 9%, in the first nine months of 2010. Demand deposits and NOW account balances increased by $20million, or 4%, in the third quarter of 2010 and by $83million, or 21%, from the end of 2009.Money market and savings account balances increased by $31million and $24million, respectively, in the three and nine months ended September30, 2010.Time deposits increased by $56million from the balance at June30, 2010 and by $27 million from the end of 2009. At September30, 2010, FHLBB advances totaled $480million, down by $135million and $127million, respectively, from June30, 2010 and December31, 2009.These declines reflect the third quarter 2010 deleveraging transaction and growth in deposits.In addition, in connection with its ongoing interest rate risk management efforts, in October 2010, Washington Trust modified the terms to extend the maturity dates of certain FHLBB advances with original maturity dates in 2012.As a result, advances totaling $62.5million with a weighted average rate and maturity of 4.78% and 24 months, respectively, were modified to a weighted average rate and maturity of 3.76% and 59 months, respectively. Dividends Declared The Board of Directors declared a quarterly dividend of 21cents per share for the quarter ended September30, 2010.The dividend was paid on October14, 2010 to shareholders of record on September30, 2010. Conference Call Washington Trust will host a conference call on Thursday, October28, 2010 at 8:30a.m. Eastern Time to discuss third quarter results.This call is being webcast and can be accessed through the Investor Relations section of the Washington Trust web site, www.washtrust.com.Individuals may dial in to the call at 1-877-317-6789.The international dial-in number is 1-412-317-6789 and the Canada dial-in number is 1-866-605-3852. M O R E – Washington Trust Page Six, October 27, 2010 A replay of the call will be posted in this same location on the web site shortly after the conclusion of the call.To listen to a replay of the conference call, dial 1-877-344-7529.For international access, dial 1-412-317-0088.The Conference Number for either replay is 445155.The replay will be available until 9:00a.m. on November12, 2010. Background Washington Trust Bancorp, Inc. is the parent of The Washington Trust Company, a Rhode Island state-chartered bank founded in 1800.Washington Trust offers personal banking, business banking and wealth management services through its offices in Rhode Island, eastern Massachusetts and southeastern Connecticut.Washington Trust Bancorp, Inc.’s common stock trades on the NASDAQ Global SelectÒ Market under the symbol “WASH.”Investor information is available on the Corporation’s web site: www.washtrust.com. Forward-Looking Statements This press release contains certain statements that may be considered “forward-looking statements” within the meaning of Section27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended.All statements, other than statements of historical facts, including statements regarding our strategy, effectiveness of investment programs, evaluations of future interest rate trends and liquidity, expectations as to growth in assets, deposits and results of operations, success of acquisitions, future operations, market position, financial position, and prospects, plans, goals and objectives of management are forward-looking statements.The actual results, performance or achievements of Washington Trust could differ materially from those projected in the forward-looking statements as a result of, among other factors, changes in general national, regional or international economic conditions or conditions affecting the banking or financial services industries or financial capital markets, volatility and disruption in national and international financial markets, government intervention in the U.S. financial system, reductions in net interest income resulting from interest rate volatility as well as changes in the balance and mix of loans and deposits, reductions in the market value of wealth management assets under administration, changes in the value of securities and other assets, reductions in loan demand, changes in loan collectibility, default and charge-off rates, changes in the size and nature of the Washington Trust’s competition, changes in legislation or regulation and accounting principles, policies and guidelines, and changes in the assumptions used in making such forward-looking statements.In addition, the factors described under “Risk Factors” in Item 1A of our Annual Report on Form 10-K for the fiscal year ended December31, 2009, as filed with the Securities and Exchange Commission and as updated by our Quarterly Reports on Form 10-Q, may result in these differences.You should carefully review all of these factors, and you should be aware that there may be other factors that could cause these differences.These forward-looking statements were based on information, plans and estimates at the date of this press release, and Washington Trust assumes no obligation to update forward-looking statements to reflect changes in underlying assumptions or factors, new information, future events or other changes. Supplemental Information – Explanation of Non-GAAP Financial Measures Reported amounts are presented in accordance with U.S. generally accepted accounting principles ("GAAP").Washington Trust’s management believes that the supplemental non-GAAP information, which consists of measurements and ratios based on tangible equity and tangible assets, is utilized by regulators and market analysts to evaluate a company’s financial condition and therefore, such information is useful to investors.These disclosures should not be viewed as a substitute for financial results determined in accordance with GAAP, nor are they necessarily comparable to non-GAAP performance measures which may be presented by other companies. Washington Trust Bancorp, Inc. and Subsidiaries CONSOLIDATED BALANCE SHEETS (unaudited) September 30, December 31, (Dollars in thousands, except par value) Assets: Cash and noninterest-bearing balances due from banks $ $ Interest-bearing balances due from banks Other short-term investments Mortgage loans held for sale Securities available for sale, at fair value; amortized cost $556,479 in 2010 and $677,676 in 2009 Federal Home Loan Bank stock, at cost Loans: Commercial and other Residential real estate Consumer Total loans Less allowance for loan losses Net loans Premises and equipment, net Accrued interest receivable Investment in bank-owned life insurance Goodwill Identifiable intangible assets, net Property acquired through foreclosure or repossession, net Other assets Total assets $ $ Liabilities: Deposits: Demand deposits $ $ NOW accounts Money market accounts Savings accounts Time deposits Total deposits Dividends payable Federal Home Loan Bank advances Junior subordinated debentures Other borrowings Accrued expenses and other liabilities Total liabilities Shareholders’ Equity: Common stock of $.0625 par value; authorized 30,000,000 shares; issued 16,136,030 shares in 2010 and 16,061,748 shares in 2009 Paid-in capital Retained earnings Accumulated other comprehensive income Treasury stock, at cost; 670 shares in 2010 and 19,185 shares in 2009 ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ Washington Trust Bancorp, Inc. and Subsidiaries CONSOLIDATED STATEMENTS OF INCOME (unaudited) (Dollars and shares in thousands, except per share amounts) Three Months Nine Months Periods ended September 30, Interest income: Interest and fees on loans $ Interest on securities: Taxable Nontaxable Dividends on corporate stock and Federal Home Loan Bank stock 55 63 Other interest income 25 13 59 39 Total interest income Interest expense: Deposits Federal Home Loan Bank advances Junior subordinated debentures Other interest expense Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest income: Wealth management services: Trust and investment advisory fees Mutual fund fees Financial planning, commissions and other service fees Wealth management services Service charges on deposit accounts Merchant processing fees Income from bank-owned life insurance Net gains on loan sales and commissions on loans originated for others Net realized gains on securities - Net (losses) gains on interest rate swap contracts ) 92 ) Other income Noninterest income, excluding other-than-temporary impairment losses Total other-than-temporary impairment losses on securities - ) ) ) Portion of loss recognized in other comprehensive income (before taxes) - ) Net impairment losses recognized in earnings - ) ) ) Total noninterest income Noninterest expense: Salaries and employee benefits Net occupancy Equipment Merchant processing costs Outsourced services FDIC deposit insurance costs Legal, audit and professional fees Advertising and promotion Amortization of intangibles Debt prepayment penalties - - Other expenses Total noninterest expense Income before income taxes Income tax expense Net income $ Weighted average common shares outstanding – basic Weighted average common shares outstanding – diluted Per share information: Basic earnings per common share $ Diluted earnings per common share $ Cash dividends declared per share $ Washington Trust Bancorp, Inc. and Subsidiaries SELECTED FINANCIAL HIGHLIGHTS (unaudited) At or for the Quarters Ended Sept. 30, June 30, Mar 31, Dec. 31, Sept. 30, (Dollars in thousands, except per share amounts) Financial Data Total assets $ Total loans Total securities Total deposits Total shareholders’ equity Net interest income Provision for loan losses Noninterest income, excluding other-than-temporary impairment losses Net impairment losses recognized in earnings - ) Noninterest expenses Income tax expense Net income Share Data Basic earnings per common share $ Diluted earnings per common share $ Dividends declared per share $ Book value per share $ Tangible book value per share – Non-GAAP* $ Market value per share $ Shares outstanding at end of period Weighted average common shares outstanding–basic Weighted average common shares outstanding–diluted Key Ratios Return on average assets % Return on average tangible assets – Non-GAAP* % Return on average equity % Return on average tangible equity – Non-GAAP* % Capital Ratios Tier 1 risk-based capital % (i) % Total risk-based capital % (i) % Tier 1 leverage ratio % (i) % Equity to assets % Tangible equity to tangible assets – Non-GAAP* % (i) – estimated Wealth Management Assets Under Administration Balance at beginning of period $ Net investment appreciation (depreciation) & income ) Net customer cash flows ) ) Balance at end of period $ * - See the section labeled “Supplemental Information – Non-GAAP Financial Measures” at the end of this document. Washington Trust Bancorp, Inc. and Subsidiaries SELECTED FINANCIAL HIGHLIGHTS (unaudited) Nine Months Ended Sept. 30, Sept. 30, (Dollars in thousands, except per share amounts) Financial Data Net interest income $ $ Provision for loan losses Noninterest income, excluding other-than-temporary impairment losses Net impairment losses recognized in earnings ) ) Noninterest expenses Income tax expense Net income Share Data Basic earnings per common share $ $ Diluted earnings per common share $ $ Dividends declared per share $ $ Weighted average common shares outstanding – basic Weighted average common shares outstanding – diluted Key Ratios Return on average assets % % Return on average tangible assets – Non-GAAP* % % Return on average equity % % Return on average tangible equity – Non-GAAP* % % Asset Quality Data Allowance for Loan Losses Balance at beginning of period $ $ Provision charged to earnings Charge-offs ) ) Recoveries Balance at end of period $ $ Net Loan Charge-Offs Commercial: Mortgages $ $ Construction and development - - Other Residential: Mortgages Homeowner construction - - Consumer Total $ $ Net charge-offs to average loans (annualized) % % Wealth Management Assets Under Administration Balance at beginning of period $ $ Net investment appreciation (depreciation) & income Net customer cash flows ) Balance at end of period $ $ * - See the section labeled “Supplemental Information – Non-GAAP Financial Measures” at the end of this document. Washington Trust Bancorp, Inc. and Subsidiaries SELECTED FINANCIAL HIGHLIGHTS (unaudited) For the Quarters Ended Sept. 30, June 30, Mar. 31, Dec. 31, Sept. 30, Average Yields (taxable equivalent basis) Assets: Commercial and other loans 5.29% 5.23% 5.31% 5.19% 5.26% Residential real estate loans, including mortgage loans held for sale 4.94% 5.05% 5.19% 5.17% 5.22% Consumer loans 3.99% 4.00% 3.99% 4.06% 4.15% Total loans 4.97% 4.97% 5.05% 4.99% 5.06% Cash, federal funds sold and other short-term investments 0.20% 0.17% 0.23% 0.19% 0.28% FHLBB stock –% –% –% –% –% Taxable debt securities 3.93% 3.93% 4.10% 4.09% 4.19% Nontaxable debt securities 5.76% 5.83% 5.89% 5.74% 5.73% Corporate stocks 7.56% 7.55% 7.74% 7.58% 8.79% Total securities 4.19% 4.17% 4.33% 4.30% 4.38% Total interest-earning assets 4.63% 4.64% 4.72% 4.70% 4.76% Liabilities: NOW accounts 0.12% 0.12% 0.13% 0.18% 0.19% Money market accounts 0.40% 0.56% 0.61% 0.82% 0.91% Savings accounts 0.14% 0.17% 0.18% 0.22% 0.25% Time deposits 1.74% 1.94% 2.13% 2.52% 2.74% FHLBB advances 4.16% 4.08% 4.26% 4.35% 4.18% Junior subordinated debentures 5.82% 5.44% 7.75% 5.33% 6.56% Other 4.59% 4.63% 4.66% 4.68% 4.71% Total interest-bearing liabilities 1.84% 2.00% 2.17% 2.40% 2.54% Interest rate spread (taxable equivalent basis) 2.79% 2.64% 2.55% 2.30% 2.22% Net interest margin (taxable equivalent basis) 3.01% 2.86% 2.78% 2.56% 2.51% Washington Trust Bancorp, Inc. and Subsidiaries SELECTED FINANCIAL HIGHLIGHTS (unaudited) Period End Balances At (Dollars in thousands) 9/30/2010 6/30/2010 3/31/2010 12/31/2009 9/30/2009 Loans Commercial: Mortgages $ Construction and development Other Total commercial Residential: Mortgages Homeowner construction Total residential real estate Consumer: Home equity lines Home equity loans Other Total consumer Total loans $ (Dollars in thousands) At Sept.30, 2010 Commercial Real Estate Loans by Property Location Balance % of Total Rhode Island, Connecticut, Massachusetts $ % New York, New Jersey, Pennsylvania % New Hampshire % Other % Total commercial real estate loans (1) $ % (1) Commercial real estate loans consist of commercial mortgages and construction and development loans.Commercial mortgages are loans secured by income producing property. (Dollars in thousands) At Sept. 30, 2010 Residential Mortgages by Property Location Balance % of Total Rhode Island, Connecticut, Massachusetts $ % New York, Virginia, New Jersey, Maryland, Pennsylvania, District of Columbia % Ohio % California, Washington, Oregon % Colorado, Texas, New Mexico, Utah % Georgia % New Hampshire % Other % Total residential mortgages $ % Period End Balances At (Dollars in thousands) 9/30/2010 6/30/2010 3/31/2010 12/31/2009 9/30/2009 Deposits Demand deposits $ NOW accounts Money market accounts Savings accounts Time deposits Total deposits $ Out-of-market brokered certificates of deposits included in time deposits $ In-market deposits, excluding out of market brokered certificates of deposit $ Washington Trust Bancorp, Inc. and Subsidiaries SELECTED FINANCIAL HIGHLIGHTS (unaudited) (Dollars in thousands) At September30, 2010 Amortized Unrealized Unrealized Fair Securities Available for Sale Cost (1) Gains Losses Value Obligations of U.S. government-sponsored enterprises $ $ $
